Case: 21-40843     Document: 00516353091         Page: 1     Date Filed: 06/10/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           June 10, 2022
                                  No. 21-40843                            Lyle W. Cayce
                                Summary Calendar                               Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Lisa Berenice Benavides,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 1:20-CR-38-2


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Lisa Berenice Benavides pleaded guilty to harboring an illegal alien
   within the United States for commercial advantage or private financial gain.
   She was sentenced within the applicable guidelines range to 100 months of
   imprisonment and three years of supervised release. The district court also


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40843      Document: 00516353091           Page: 2     Date Filed: 06/10/2022




                                     No. 21-40843


   ordered that she pay restitution to the harbored illegal alien in the amount of
   $3,000.
          On appeal, Benavides asserts that the district court’s application of
   the U.S.S.G. § 2L1.1(b)(5)(B) dangerous-weapon enhancement and the
   U.S.S.G. § 2L1.1(b)(6) risk-endangerment enhancement constituted
   impermissible double counting because they were based on the same
   conduct, namely, stuffing toilet paper in the illegal alien’s mouth. Because
   Benavides did not raise this specific issue in the district court, our review is
   limited to plain error. See United States v. Medina-Anicacio, 325 F.3d 638, 643
   (5th Cir. 2003). To establish plain error, Benavides must show a forfeited
   error that is clear or obvious and that affects her substantial rights. Puckett v.
   United States, 556 U.S. 129, 135 (2009). If she makes such a showing, this
   court has the discretion to correct the error but only if it “‘seriously affect[s]
   the fairness, integrity or public reputation of judicial proceedings.’” Id.
   (alteration in original) (quoting United States v. Olano, 507 U.S. 725, 736
   (1993)).
          The commentary to § 2L1.1(b)(6) instructs that the enhancement
   should not be applied “if the only reckless conduct that created a substantial
   risk of death or serious bodily injury is conduct for which the defendant
   received an enhancement under [§ 2L1.1(b)(5)].” § 2L1.1, comment. (n.3).
   Here, the § 2L1.1(b)(6) enhancement was supported by different conduct
   than the § 2L1.1(b)(5) enhancement, namely, that Benavides covered the
   illegal alien’s mouth with her hands for about two minutes and her
   co-conspirator grabbed the illegal alien by the throat, choked him, and struck
   him on the face. She therefore has shown no clear or obvious error. See
   Puckett, 556 U.S. at 135; § 2L1.1, comment. (n.3).
          Next, Benavides contends that the district court erred in applying the
   § 2L1.1(b)(6) enhancement for risk of serious bodily injury because it “was




                                           2
Case: 21-40843      Document: 00516353091          Page: 3    Date Filed: 06/10/2022




                                    No. 21-40843


   not intended to apply to the conduct to which the PSR applied it[,] i.e.[,]
   causing bodily injury.” Again, our review is for plain error. See Medina-
   Anicacio, 325 F.3d at 643. Benavides has shown no clear or obvious error as
   the record does not indicate that the § 2L1.1(b)(6) enhancement was applied
   for causing bodily injury. See Puckett, 556 U.S. at 135.
          Finally, Benavides challenges the district court’s restitution order.
   “A federal court cannot order restitution ‘except when authorized by
   statute.’” United States v. Love, 431 F.3d 477, 479 (5th Cir. 2005) (internal
   quotation marks and citation omitted). “There are two sources of statutory
   authority” for restitution. Id. The first source is 18 U.S.C. § 3556. But that
   statute pertains only to restitution under 18 U.S.C. §§ 3663 and 3663A,
   neither of which justify the restitution order here. See § 3663(a)(1)(A);
   § 3663A(a)(1), (c). The second source is 18 U.S.C. § 3583, which pertains to
   restitution in connection with a term of supervised release. See United States
   v. Westbrooks, 858 F.3d 317, 327-28 (5th Cir. 2017), vacated on other grounds,
   138 S. Ct. 1323 (2018); Love, 431 F.3d at 479-80.
          The record indicates that the district court imposed the restitution
   order as part of Benavides’s sentence, not as part of her supervised release.
   The restitution order therefore exceeded the district court’s statutory
   authority and cannot stand. See Westbrooks, 858 F.3d at 327-28. Accordingly,
   we vacate the district court’s restitution order and remand for further
   proceedings in order that the district court may consider the limited question
   whether to impose restitution as a condition of supervised release. See id. at
   328. Because we vacate the restitution order, we do not reach Benavides’s
   claim regarding whether the illegal alien’s sister qualifies as a victim for
   purposes of the restitution award.
          AFFIRMED IN PART; VACATED IN PART AND
   REMANDED FOR FURTHER PROCEEDINGS.




                                          3